979 So. 2d 1273 (2008)
Michael T. GREEN
v.
AUTO CLUB GROUP INSURANCE COMPANY, et al.
No. 2008-CC-0614.
Supreme Court of Louisiana.
May 2, 2008.
In re Auto Club Group Insurance Company, et al.; Plangger, Mary;  Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. F, No. 06-13852; to the Court of Appeal, Fourth Circuit, No. 2007-C-1468.
Granted and remanded to Court of Appeal for briefing argument and opinion.
JOHNSON, J., would deny.
KNOLL, J., would deny.